             Case 5:20-cv-01520-LHK Document 45 Filed 08/10/21 Page 1 of 5




       Steven L. Weinstein
  1    steveattorney@comcast.net
       P.O. Box 27414
  2    Oakland, California 94602
       Telephone (510) 336-2181
  3
       [Additional Counsel Appearing on Signature Page]
  4
       Attorneys for Plaintiff and the Classes
  5
  6
  7                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
  8                                     SAN JOSE DIVISION
  9
1.10    LOUIS FLOYD., individually and on behalf
        of all others similarly situated,                    Case No. 5:20-cv-01520-LHK
 11
2.                             Plaintiff,                    NOTICE OF MOTION AND MOTION
 12                                                          FOR ENTRY OF BLANKET
3.      v.                                                   PROTECTIVE ORDER
 13
4.      SARATOGA DIAGNOSTICS, INC., a
 14     California corporation, and THOMAS
        PALLONE, an individual,
15
                               Defendants.
5.16                                                6.
17            PLEASE TAKE NOTICE that at a date and time to be set by this Court, counsel for
18     Plaintiff Louis Floyd shall appear before the Honorable Lucy H. Koh or any judge sitting in her
19     stead in Courtroom 8 of the 4th Floor of the United States District Court for the Northern District
20     of California, 280 South 1st Street, Sane Jose, California 95113, and present Plaintiff’s Motion
21     for Entry of Blanket Protective Order (the “Motion”).
22            Plaintiff respectfully requests that the Court enter the proposed protective order attached
23     as Exhibit A. This Motion is based on this Notice of Motion, the attached Memorandum of Points
24     and Authorities and the exhibit attached thereto, oral argument of counsel, and any other matter
25     that may be submitted at the hearing.
26                                                  Respectfully Submitted,

27                                                  LOUIS FLOYD, individually and on behalf of all

28
                                                         1
          Case 5:20-cv-01520-LHK Document 45 Filed 08/10/21 Page 2 of 5




                                        other similarly situated individuals,
 1

 2   Dated: August 10, 2021             By: ___/s/ Taylor T. Smith
                                               One of Plaintiff’s Attorneys
 3
                                        Steven L. Weinstein
 4                                      steveattorney@comcast.net
                                        P.O. Box 27414
 5                                      Oakland, California 94602
                                        Telephone (510) 336-2181
 6
                                        Patrick H. Peluso*
 7                                      swoodrow@woodrowpeluso.com
 8                                      Taylor T. Smith*
                                        tsmith@woodrowpeluso.com
 9                                      Woodrow & Peluso, LLC
                                        3900 E. Mexico Avenue, Suite 300
10                                      Denver, Colorado 80210
                                        Tel: 720-213-0675
11
                                        Fax: 303-927-0809
12
                                        Attorneys for Plaintiff and the Classes
13
                                        * Pro Hac Vice
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
           Case 5:20-cv-01520-LHK Document 45 Filed 08/10/21 Page 3 of 5




 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2          Plaintiff Louis Floyd respectfully requests that the Court enter the proposed protective
 3   order attached hereto as Exhibit A. The protective order is necessary to protect confidential,
 4   proprietary, and commercially sensitive information requested in discovery.
 5          Under Fed. R. Civ. P. 26(c), “a court may, ‘for good cause,’ issue a protective order
 6   requiring that a trade secret or other confidential research, development, or commercial
 7   information not be revealed or be revealed only in a specified way....” Unilin Beheer B.V. v. NSL
 8   Trading Corp., No. CV 14-2210 BRO (SSX), 2015 WL 12659918, at *3 (C.D. Cal. Jan. 8, 2015)
 9   (citations omitted). Relevant here, where a party seeks the entry of a blanket protective order,
10   courts routinely find that the good cause standard is satisfied because such orders alleviate “the
11   need for and delay occasioned by extensive and repeated judicial intervention.” Crossfit, Inc. v.
12   Nat'l Strength & Conditioning Ass'n, No. 14CV 1191-JLS(KSC), 2015 WL 12466532, at *3 (S.D.
13   Cal. July 16, 2015); see also Van v. Wal-Mart Stores, Inc., No. C 08-5296 PSG, 2011 WL 62499,
14   at *2 (N.D. Cal. Jan. 7, 2011).
15          Here, Plaintiff seeks the entry of a blanket protective order, which substantially tracks the
16   model protective order for this District. The protective order is necessary to protect documents
17   and information disclosed by third-parties in this case. That is, following the issuance of a
18   subpoena directed to j2 Cloud Services, LLC (“j2 Cloud”)1, its counsel reached out to Plaintiff’s
19   counsel to confer regarding the subpoena. During the conferral, counsel for j2 Cloud informed
20   Plaintiff that its responsive documents contain confidential information, including information
21   that could reveal the individual recipients of the faxes sent by Defendant. Further, j2 Cloud asserts
22   that some of the documents contain information that it deems confidential and proprietary.
23   Consequently, Plaintiff agreed to seek the entry of a blanket protective order, which will permit j2
24   Cloud to produce information responsive to the subpoena subject to the protective order.
25
26
     1
       J2 Cloud Services, LLC has been identified as the fax service utilized by Defendants to send the
27   faxes at issue.
28
                                                       3
           Case 5:20-cv-01520-LHK Document 45 Filed 08/10/21 Page 4 of 5




 1          Therefore, Plaintiff respectfully requests that the Court issue the proposed protective order
 2   attached as Exhibit A and award such additional relief as it deems necessary and just.
 3

 4
                                                  Respectfully Submitted,
 5
                                                  LOUIS FLOYD, individually and on behalf of all
 6                                                other similarly situated individuals,
 7   Dated: August 10, 2021                       By: ___/s/ Taylor T. Smith
 8                                                       One of Plaintiff’s Attorneys

 9                                                Steven L. Weinstein
                                                  steveattorney@comcast.net
10                                                P.O. Box 27414
                                                  Oakland, CA 94602
11                                                Tel: (510) 336-2181
                                                  Fax: (510) 336-2181
12
                                                  Patrick H. Peluso*
13                                                swoodrow@woodrowpeluso.com
                                                  Taylor T. Smith*
14                                                tsmith@woodrowpeluso.com
                                                  Woodrow & Peluso, LLC
15                                                3900 E. Mexico Avenue, Suite 300
                                                  Denver, Colorado 80210
16                                                Tel: 720-213-0675
                                                  Fax: 303-927-0809
17
                                                  Attorneys for Plaintiff and the Classes
18
                                                  * Pro Hac Vice
19
20
21
22
23
24
25
26
27
28
                                                      4
          Case 5:20-cv-01520-LHK Document 45 Filed 08/10/21 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and accurate copy of the above titled
 3   document was served upon counsel of record by filing such papers via the Court’s ECF system on
 4   August 10, 2021.
 5                                                       /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     5
